DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action in response to the Amendment filed on01/20/2022.    
3.	Claims 1-3, 5, 8, 10, 13, 14, 16, 21, 22, 26, 29, 31, 38, 39, 45, 47 and  52 are currently pending  and are examined herein blow. 
Drawings
4.	pursuant to cancelation of claim 64, the Objection to the Drawing is withdrawn. 
Response to Arguments
5.	Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive.  
Regarding amended independent claim 1, the applicant argue that there is no disclosure in Uehira that the SMA wires "laterally move the intermediate moveable element in the plane." Instead, the link mechanism 4 of Uehira rotates about a pivot point in the plane. Rotating about a pivot point (as described by Uehira), however, is not lateral or sideways motion. As such, Uehira fails to teach or render obvious that the SMA actuator wire is arranged to "laterally move the intermediate moveable element in the plane," as required by amended independent claim 1.
The examiner strongly disagrees. Uehira discloses the argued limitation. For example, as the button 1 is pressed downward or in a vertical direction (first direction) the link mechanism 4 spreads wider  into the horizontal direction (see angle of rotation in Fig. 3B);  [0025] FIG. 3A and FIG. 3B illustrate an action of link mechanism 4 and actuator 9, where compression coil spring 21 is omitted. FIG. 3A shows a state where operation button 1 projects from upper case 22. In this state, operation button 1 is biased upward by compression coil spring 21, as 
Regarding amended independent claim 2, the applicant argues there is no disclosure in Uehira that the SMA wires "rotate the intermediate moveable element about the second axis", where the second axis "is parallel to the first axis.
As illustrated in at least Figs. 3A and 3B, a downward movement of operation button 1 creates rotating effect  or sliding angle.  In other words, the cross angle between first arm 41 and second arm 42 becomes a small angle .theta.1, causing actuator 9 engaged to first arm 4 of link mechanism 4 to be biased to the left direction in FIG. 3A [0025]. The cross angle between first arm 41 and second arm 42 becomes angle .theta.2, which is larger than .theta.1, operation button 1 locked to first arm 41 moves downward, against the biasing force of compression coil spring 21, and gets into a state shown in FIG. 3B [0027].
Further, regarding both independent claims 1 and 2, the applicant argues that there is no disclosure in Uehira of "a haptic button assembly," where contraction of the SMA wire moves the intermediate moveable element, "thereby driving movement of the button along the first axis and providing a haptic effect," as required by both amended independent claims 1 and 2.
The examiner respectably disagrees. [0039] The embodiment in FIG. 7 shows a structure where shape-memory-alloy wire 17 is always tensioned using elastic member 28 formed with an extension coil spring. This allows preventing the following defects. Namely, if looseness occurs caused by a factor such as temperature, an assembly error, and a backlash, in shape-memory-alloy wire 17, when shape-memory-alloy wire 17 contracts, the transmission of the tension to actuator 9 is delayed, deteriorating the response of the switching device. 



Regarding amended claim 47, the applicant argues As Uehira discloses a remotely switchable button, but not a haptic button that is actuated in response to being pressed.
The examiner respectably disagrees. haptic button or pressing a button is clearly illustrated all over the drawing. [0005] A switching device of Uehira is composed of: an operation button; a link mechanism for driving this operation button vertically; a push-button switch retained on a printed-circuit board, that opens and closes in response to a movement of the operation button. [0027] In the state shown in FIG. 3B, projection 20 provided under operation button 1 pushes down push-button switch 19, causing push-button switch 19 to come to a closed state.
furthermore, the applicant argues none of the cited prior art disclose moving an intermediate moveable element laterally, or rotating an intermediate moveable element about an axis parallel to the button axis, so as to move a button. Thus, amended independent claims 1 and 2 are also patentable for these additional reasons. 
The examiner respectably disagrees as examiner furnished  some of  the citations above  the prior art of records reads on the applicant’s arguments.  Thus, the rejection is maintained,  and it is FINAL.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-3, 5, 10, 26,  29, 38, 39, 47, and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uehira (US 2005/0098413).  
  Uehira is directed to Switching device (e.g., button).
As per claim 1, Uehira discloses a haptic button assembly (e.g., Figs. 3A and 3B) , comprising:
 a housing (see upper case 22 and lower case 24, Fig. 3A or 3B) comprising a cavity (see openings, gaps or cavities  at each end of button 1, in Fig. 3A or 3B);  
a button (button 1, Fig. 3A or 3B ) provided within the cavity and moveable along a first axis within the cavity (as illustrated in Fig. 3A, the button is in open state, it is not yet pressed down (i.e.  a vertical movement axis); 
at least one intermediate moveable element  (a link mechanism 4) provided within the cavity in contact with the button and moveable in a plane defined by the first axis and a second axis (Figs. 3a and 3b)) , the second axis being perpendicular to the first axis, and arranged to drive movement of the button along the first axis ( This contractive force moves actuator 9 from the state in FIG. 3A, to the right direction (I.e. perpendicular to the pressed button direction/axis) , and then link mechanism 4 engaged to actuator 9 moves to a direction in which link mechanism 4 contracts between operation button 1 and frame 12.  [0025 and 0027] also see Abstract); and 
at least one shape memory alloy (SMA) actuator wire  (shape-memory-alloy wire (SMA 17)) coupled to the at least one intermediate moveable element and arranged to, on contraction, Figs. 3a and 3b, [0025 and 0027]. Also see [0039-0040]).

As per claim 2,   Uehira discloses a haptic button assembly (e.g., Figs. 3A and 3B), comprising: 
a housing (see upper case 22 and lower case 24, Fig. 3A or 3B) comprising a cavity (see openings, gaps or cavities  at each end of button 1, in Fig. 3A or 3B); 
 a button (button 1, Fig. 3A or 3B ) provided within the cavity and moveable along a first axis within the cavity (as illustrated in Fig. 3A, the button is in open state, it is not yet pressed down (i.e.  a vertical movement axis);  
at least one intermediate moveable element (a link mechanism 4) provided within the cavity in contact with the button and rotatable about a second axis that is parallel to the first axis and arranged to drive movement of the button along the first axis ((as the button 1 is pressed downward or in a vertical direction (first direction) the link mechanism 4 spreads wider  into the horizontal direction (see angle of rotation in Fig. 3B); and 
at least one shape memory alloy (SMA) actuator wire (SMA wire 17) coupled to the at least one intermediate moveable element (link mechanism 4) and arranged to, on contraction, rotate the intermediate moveable element about the second axis, thereby driving movement of the button along the first axis and providing a haptic effect. (upon the wire shorten or contracts, the link mechanism stretches wider creating a wider angle (see Fig, 3B) and   [0027 also see [0029]. Also see [0039-0040]).

As per claim 3, Uehira further discloses that the haptic button assembly as claimed in claim 1 comprising a plurality of SMA actuator wires ([0046] the switching device uses a plurality of shape-memory-alloy wires corresponding to a plurality of operation buttons on a printed-circuit board).
 
As per claim 5, Uehira further discloses that the haptic button assembly as claimed in claim 1, wherein each SMA actuator wire is coupled to the at least one intermediate moveable element via a coupling element, wherein the coupling element is a crimp connector ([0031] [0031] In using connection terminal 18 made of sheet metal processed by metal press, drawing or the like, connection terminal 18 and shape-memory-alloy wire 17 are electrically and mechanically connected by a common coupling method such as soldering and welding. In this case, as shown in FIG. 4A and FIG. 4B, taper part 25 is provided corresponding to the deformation and movement of shape-memory-alloy wire 17, in a direction from connection terminal 18 toward holding portion 16 of actuator 9).
   
As per claim 8, Uehira further discloses that the haptic button assembly as claimed in claim 3, wherein all of the plurality of SMA actuator wires are arranged to move the intermediate moveable element in a first direction in the plane (since SMA wires 17 are coupled with the link mechanism 4 (see Fig. 3B) upon depressing button 1 by the user the link mechanism 4 ( the intermediate moveable element) stretches outward horizontally.  A contractive force of shape-memory-alloy wire 17 is applied to both sides of holding portion 16 in a V-shaped form, enabling the contractive force to increase largely, as compared to a case where one wire is arranged linearly see [0029 and 0035]).

As per claim 10, Uehira further discloses that the haptic button assembly as claimed in claim 1 further comprising a resilient biasing element coupled to the intermediate moveable element and arranged to oppose the movement of the intermediate moveable element caused by contraction of the at least one SMA actuator wire ([0025] FIG. 3A and FIG. 3B illustrate an action of link mechanism 4 and actuator 9, where compression coil spring 21 is omitted. FIG. 3A shows a state where operation button 1 projects from upper case 22. In this state, operation button 1 is biased upward by compression coil spring 21, as mentioned above, and link mechanism 4 gets into a state where it is extended between operation button 1 and frame 12 by the biasing force.  [0026] Note that in this embodiment, although a coil spring is used for biasing the operation button upward,  Uehira is not confined to a coil spring, but another elastic body such as rubber and a blade spring can be also used).    

As per claim 26, Uehira in view of Nakamura further discloses that the   haptic button assembly as claimed in claim 1 wherein the at least one intermediate movable element is a flexure (as clearly illustrated in Figs. 3a followed by Fig. 3b, when the user presses button 1 the link mechanism bends (flexure) or stretches downward) .  

As per claim 29, Uehira further discloses that the haptic button assembly as claimed in claim 1 where the button and/or the intermediate moveable element is arranged to rotate about the first axis (the cross angle between first arm 41 and second arm 42 becomes angle .theta.2, which is larger than .theta.1, operation button 1 locked to first arm 41 moves downward see [0025 and 0027], Figs, 3a and 3b).

As per claim 38, Uehira further discloses that the haptic button assembly as claimed in claim 1 wherein the button and the housing are integrally formed (see a single unit or integrated unit switching device in Fig. 1A-3B).  
As per claim 39, Uehira further discloses that the haptic button assembly as claimed in claim 38 wherein the button comprises at least one free edge (as shown in Figs 1A-3B, the top side of button 1 is the free edge  (i.e., no connection to other parts of the housing).

As per claim 47, Uehira further discloses a sensor to detect a button press (Uehira discloses push-button switch 19 that opens and closes electrically according to vertical movements of operation button 1, that is, upon sensing  exerted  pressure on 19  push-button switch 19 gets into a closed state see [0025, 0027 and 0040]). and 
control circuitry coupled to the sensor and the at least one SMA actuator wire and arranged to: receive data from the sensor indicating that the button has been pressed; and send a signal to drive the at least one SMA actuator wire (In the state shown in FIG. 3B, projection 20 provided under operation button 1 pushes down push-button switch 19, causing push-button switch 19 to come to a closed state; and as result the SMA wire 17 sensed the pressure and is shown in contracted state  (Fig. 3B), see [0025, 0027 and 0040]).

As per claim 52, the apparatus claim recites similar features as that of claim 1, thus, is rejected under similar citations/rational given to system claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 13, 14, 16, 21, 22, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over  Uehira in view of  Nakamura et al (US 2017/0228028).
(see the link mechanism 4 indirectly connected with button 1, Fig. 3b or 3b).
Although at [0020] Uehira describes a sliding groove 14, in conjunction with link mechanism 4 ,   “ the assembly comprises a first bearing provided between the intermediate moveable element and the button and arranged to move the button along the first axis when the intermediate moveable element moves” is not clearly shown.  Nakamura, on the other hand, clearly illustrates “the assembly comprises a first bearing provided between the intermediate moveable element and the button and arranged to move the button along the first axis when the intermediate moveable element moves”  (see bearings at least in  Figs. 50 and 66).
Uehira and Nakamura are analogous art because they are from the same field of endeavor, switching device and haptic information presentation system.    
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to insert the ball bearing of Nakamura with Uehara switching device system.   
The suggestion /motivation for doing so would have been to create a smooth   movement or less friction between the link mechanism (intermediate moveable element) and the switching device (button) during operation (pressing of the button 1) (see Nakamura 0277, Figs. 50 and 66).
Therefore, it would have been obvious to combine Uehira and Nakamura to obtain the invention as specified in claim 13.
As per claim 14, again, Uehira does not seem to teach the feature the claim. But  Nakamura further discloses that the haptic button assembly as claimed in claim 13 wherein the first bearing comprises at least one ramp and at least one ball bearing arranged to roll along the Nakamura, see ball bearing ramp, Figs. 50 and 66).   Therefore, it would have been obvious to combine Uehira and Nakamura to obtain the advantage as described above in claim 13.   
 
As per claim 16, Uehira in view of  Nakamura further discloses that the haptic button assembly as claimed in claim 14, wherein the at least one ramp is a localized ramp provided on a surface of the button and/or the intermediate moveable element (Nakamura describes and illustrated all kind of ball bearing ramp, Figs. 50 and 66.  Therefore, it would have been obvious to combine Uehira and Nakamura to obtain the smooth movement of the button and line mechanism (moveable element) within the ramp or cavity.   


As per claim 21, Uehira in view of  Nakamura further discloses that the haptic button assembly as claimed in claim 13 further comprising a third bearing provided between the button and one or more side walls of the cavity and arranged to constrain movement of the button along the second axis (as illustrated in several figures 47-53, and 63-9, in order to reduce friction,  gel , sponge , fluid  or as well as ball bearings can be placed between the button and one or more side walls of the cavity. Therefore, it would have been obvious to combine Uehira and Nakamura to obtain the above advantages.

As per claim 22, Uehira in view of Nakamura further discloses that the haptic button assembly as claimed in claim 1 further comprising a bearing provided between the intermediate moveable element and a base of the cavity and arranged to bear movement of the intermediate moveable element along the second axis (Nakamura, see ball bearings between the intermediate moveable element and the base of the cavity, Figs, 50 and 66. Ball bearings shown in Figs. 50 and 66 are inserted between the stimulus presentation portion and the vibrator to reduce friction during vibration (as a result of pressing contact portion button). Also provides less friction between button contact portion (button) and vibrator (moving portion).    Thus, for this reason, it would have been obvious to combine Uehira and Nakamura.   

As per claim 31, Uehira in view of Nakamura further discloses that the haptic button assembly as claimed in claim 1 further comprising a sealing mechanism (Nakamura,  at [0273] describes in a case of the vibration, rubber, sponge, a spring, gel, or the like is used as a material that absorbs the vibration. Uehira requires a smooth/reduced friction between push -button switch 19  and vertical movements of operation button 1. Thus, for this reason, it would have been obvious to combine Uehira and Nakamura.    
 
 Allowable Subject Matter
8.	Claim 45 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 

CONCLUSION

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
10.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
11.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.